Citation Nr: 0014646	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-42 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously-denied claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in November 1985.  The veteran did not appeal this decision.  

2.  By decision of August 1994, the Board held that no new 
and material evidence had been submitted to reopen the claim 
for entitlement to service connection for PTSD.  The veteran 
did not appeal this decision.

3.  Newly-submitted evidence and argument is either 
duplicative of evidence previously considered, does not bear 
directly on the question at issue, or is not so significant 
that it must be considered to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The Board's August 1994 decision is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence to reopen the claim of service 
connection for post-traumatic stress disorder has not been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO has certified the 
issue of "Entitlement to service connection for PTSD" to 
the Board and that the RO has treated the claim in this 
posture throughout its pendency.  However, review of the 
veteran's claims file reveals that service connection for 
PTSD was denied by the RO in November 1985 and that by 
decision of August 1994, the Board held that no new and 
material evidence had been submitted to reopen the claim.  
The Board's decision is final as the veteran did not perfect 
an appeal of it.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Federal Circuit Court of Appeals has held that the 
provisions of 38 U.S.C.A. § 5108 dictate that the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find.  What the VA regional office (RO) may have determined 
in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Therefore, for purposes of appellate 
review at this juncture, the issue has been phrased as 
reflected on the title page of this decision, and the Board 
will proceed to review whether the veteran has submitted new 
and material evidence to reopen the claim for entitlement to 
service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), pertaining to the diagnosis of psychiatric 
disabilities; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

Where a final Board decision exists on a given claim, that 
claim "may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered" by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108. 

Governing regulation provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 
115 F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  Evidence of record and 
considered at the time of the previous Board decision, the 
most recent final denial of the claim pertaining to PTSD, 
included the veteran's service medical and personnel records, 
VA treatment records dated prior to 1991, some private 
medical records submitted by the veteran, 1992 hearing 
testimony, and the veteran's written contentions.  In the 
August 1994 final decision, the Board held that the evidence 
submitted subsequent to the November 1985 RO decision was not 
new and material as it did not tend to show that PTSD was 
incurred as a result of the veteran's period of service.  
Thus, for any newly-submitted evidence to be deemed material, 
such evidence would have to tend to show that the veteran 
does suffer from PTSD and that his PTSD is related to 
service.

Since the final 1994 Board decision, the veteran has 
submitted private medical records and his own written 
contentions.  He has also presented sworn hearing testimony 
in support of his claim and corresponded with the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  Additionally, the RO has obtained recent VA 
medical treatment records for review.

A May 1994 emergency room record reflects treatment for a 
panic episode.  According to the report, the veteran provided 
a history of having post-traumatic shock syndrome from 
Vietnam.  The diagnosis given was of a panic disorder, 
however.  A September 1994 Texas Rehabilitation Commission 
medical examination report includes a diagnostic assessment 
of "history of personality readjustment and anxiety 
disorder."

VA nursing notes in 1995 contain several diagnoses of PTSD 
based upon history provided by the veteran of having served 
in combat with the Green Berets and Special Forces.  
Psychiatrist notes during the same time period include 
provisional diagnoses of PTSD, based upon previous medical 
records, and diagnoses of a personality disorder with 
narcissistic features.  Review of these notes reveals 
discussion of current events in the veteran's life only, 
although the veteran complained of flashbacks during the 
Memorial Day weekend.

The report of a VA general medical examination conducted in 
April 1996 contains diagnoses of PTSD, and chronic 
unemployment due to an inability to handle stress.  It 
appears that the examiner performed a cursory mental status 
examination only, as the veteran was scheduled for a 
psychological examination the following week in connection 
with the same claim.  The report of the psychological 
examination contains a lengthy history as reported by the 
veteran and as gleaned by the examiner from the veteran's 
medical records.  The examiner noted numerous contradictions 
between the veteran's own reported history during the 
examination and that reflected in his longitudinal medical 
records.  The diagnoses presented included alcohol dependence 
in full remission and a personality disorder, not otherwise 
specified.  The examiner noted that the veteran's 
psychological stressors included not being able to work and 
not being able to live the lifestyle to which he was 
accustomed.

VA outpatient treatment records dated between April and 
October 1996 reflect the veteran was assigned a provisional 
diagnosis of PTSD and given prescription medications for the 
control of anxiety.  In December 1996, the veteran was 
admitted into an inpatient PTSD treatment program.  However, 
the day after his admission, he requested to be discharged, 
saying he was worried about his physical problems and not 
ready to participate in the program.

The veteran presented sworn testimony at a hearing held at 
the RO in October 1996.  Much of this testimony substantially 
duplicated his previous hearing testimony.  He repeated his 
testimony that a North Korean sniper bullet had whistled past 
his head while on guard duty, and that he had witnessed an 
American fighter jet get shot down over the Korean 
demilitarized zone.  He also repeated previous assertions 
that he had a secret level clearance, that he had 
participated in Operation Focus Retina, and had been a 
bodyguard for an Air Force Colonel and two magazine 
photographers.  Essentially, therefore, his testimony 
duplicated previous statements which had already been 
considered by the RO and the Board.

Both the veteran and the RO attempted to verify the claimed 
stressor involving the fighter jet by contacting the 
USASCRUR.  In letters of January 1998 and April 1998, the 
USASCRUR indicated that they had been unable to verify the 
aircraft incident and that further research on the veteran's 
behalf was impossible without additional information.

In his written contentions, the veteran makes multiple 
contentions, including assertions that he served in combat in 
Vietnam, was a member of the Green Berets and Special Forces, 
and that VA doctors have made false statements about him.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999).  First, 
VA must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  In Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999), the Court further concluded 
that a determination as to whether evidence is new is 
separate from a determination as to whether the evidence is 
material.  If the Board determines that the evidence is not 
new, that should end the Board's analysis as to whether the 
evidence is "new and material."  In Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000), it was determined that the first 
prong of the Colvin v. Derwinski, 1 Vet. App. 171 (1991) test 
of whether the evidence was new and material if it was "(1) 
not merely cumulative of other evidence in the record," was 
entirely consistent with the regulatory definition of new and 
material evidence, and was not overruled in Hodge.  Second, 
if new and material evidence has been presented, immediately 
upon reopening the VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

Much of the newly-submitted evidence is merely cumulative or 
duplicative of evidence already considered by the RO and the 
Board in the previous final denials.  The veteran's testimony 
and written contentions are duplicative of the testimony and 
written contentions he had previously presented and thus 
cannot be viewed as new evidence.  The 1994 private medical 
records are new, but cannot constitute material evidence as 
neither the emergency room report nor the Texas 
Rehabilitation Commission examination report provide support 
for the veteran's contention that he suffers from PTSD.  The 
emergency room physician treated him for a panic episode and 
rendered a diagnosis of a panic disorder, despite the 
veteran's own statement that he suffered from post-traumatic 
shock syndrome.  Likewise, the Texas Rehabilitation 
Commission examiner concluded the veteran suffered from an 
anxiety disorder and a personality readjustment problem, 
rather than PTSD.  The letters from the USASCRUR are 
similarly new but not material as they do not tend to support 
the veteran's assertions regarding his stressor events.

The 1994, 1995, and 1996 VA medical records are new, as they 
were not previously considered by adjudicators, and are not 
duplicative of the older medical evidence.  The Board is not 
convinced that these records, read in their totality, tend to 
show the veteran carries a diagnosis of PTSD, however.  The 
two diagnoses of record were rendered by nurses and by a 
general medical examiner, both of whom relied upon the 
veteran's misleading history of having served in combat in 
Vietnam and of being a Green Beret and Special Forces agent.  
When physicians had reviewed the veteran's records, including 
the evidence showing that the veteran served as a welder in 
Korea, that he did not experience combat and did not serve in 
Vietnam, they reached different conclusions, and rendered 
diagnoses of "provisional" PTSD, personality disorders of 
various types, anxiety, and alcohol dependence in remission.  
Thus, it would appear that the diagnoses of PTSD of record 
were based upon the veteran's own reported history, rather 
than a comprehensive review of the evidence of record.  

A bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  Grover v. West, 12 
Vet. App. 109, 112 (1999); LeShore v. Brown, 8 Vet. App. 406 
(1995). Further, although evidentiary assertions offered in 
support of a claim such as the matter at hand must be 
accepted as true, this is not the case where the assertions 
are inherently incredible or fall beyond the competence of 
the person making the assertion. King v. Brown, 5 Vet.App. 19 
(1993).  Here, the record contains absolutely no support for 
the allegations by the veteran that he served in Vietnam, 
that he was a member of the Special Forces or Green Berets, 
or that he otherwise participated in "secret" operations. 
Consequently, diagnoses predicated on what are clearly 
inherently incredible accounts provided by the veteran have 
no probative value, even for the limited purpose of deciding 
whether to reopen his claim. Id. In summary, because the 
evidence fails to establish that the veteran has PTSD, it is 
not material for the purpose of reopening his previously-
denied claim for entitlement to service connection for PTSD. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The first requirement of the Elkins test thus has not been 
met, as the veteran has not presented new and material 
evidence to support a reopening of the claim.  As the first 
part has failed, any inquiry into the second or third parts 
of the Elkins test is inappropriate.  In the absence of new 
and material evidence to reopen the claim for  PTSD that is 
related to his period of service, the veteran's appeal must 
be denied and the Board's review is complete.



ORDER

In the absence of new and material evidence, the veteran's 
attempt to reopen a previously-denied claim for entitlement 
to service connection for PTSD is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals






	(CONTINUED ON NEXT PAGE)



 

